UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission File Number: 0-23246 DAKTRONICS, INC. (Exact name of Registrant as specified in its charter) South Dakota (State or other jurisdiction of incorporation or organization) 46-0306862 (I.R.S. Employer Identification Number) 201 Daktronics Drive Brookings, SD (Address of principal executive offices) (Zip Code) (605) 692-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesSNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerS Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No S The number of shares of the registrant’s common stock outstanding as of August 26, 2011 was 41,725,715. DAKTRONICS, INC. AND SUBSIDIARIES FORM 10-Q For the Quarter Ended July 30, 2011 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of July 30, 2011 and April 30, 2011 2 Consolidated Statements of Operations for the Three Months Ended July 30, 2011 and July 31, 2010 4 Consolidated Statements of Cash Flows for the Three Months Ended July 30, 2011 and July 31, 2010 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. [Removed and Reserved] 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signature 26 Exhibit Index: Ex. Certification of the Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Ex. Certification of the Chief Financial Officer required by Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Ex. Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350). Ex. Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350). Ex. The following financial information from our Quarterly Report on Form10-Q as of and for the quarter ended July 30, 2011, formatted in Extensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheet, (ii)Consolidated Statement of Operations, (iii) Consolidated Statement of Cash Flows, and (iv)Notes to Consolidated Financial Statements. - 1 - PART I. FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS DAKTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) July 30, April 30, (unaudited) (note 1) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, less allowance for doubtful accounts Inventories Costs and estimated earnings in excess of billings Current maturities of long-term receivables Prepaid expenses and other assets Deferred income taxes Income tax receivables Property and equipment available for sale 59 59 Total current assets Advertising rights, net Long-term receivables, less current maturities Goodwill Intangible and other assets Deferred income taxes PROPERTY AND EQUIPMENT: Land Buildings Machinery and equipment Office furniture and equipment Equipment held for rental Demonstration equipment Transportation equipment Less accumulated depreciation TOTAL ASSETS $ $ See notes to consolidated financial statements - 2 - DAKTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (continued) (in thousands, except share data) July 30, April 30, (unaudited) (note 1) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Notes payable, bank $ $ Accounts payable Accrued expenses and warranty obligations Billings in excess of costs and estimated earnings Customer deposits Deferred revenue (billed or collected) Current maturities of long-term debt and marketing obligations Income tax payable Deferred income taxes Total current liabilities Long-term marketing obligations, less current maturities Long-term warranty obligations and other payables Deferred income taxes 11 6 Long-term deferred revenue (billed or collected) Total long-term liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Common stock, no par value, authorized 120,000,000 shares; 41,732,079 and 41,606,070 shares issued at July 30, 2011 and April 30, 2011, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 19,680 shares (9
